Title: From John Adams to John Jay, 3 December 1785
From: Adams, John
To: Jay, John


     
      Private
      Dear Sir
      Grosvenor Square Decr. 3. 1785
     
     There is a Gentleman at Lisbon, who went and established himself there, as I believe partly with a View to the Consulate. He is of a very respectable Family and Connection, who have indeed Sacrificed themselves in the Cause of their Country. He is a Nephew of the famous Otis and a Son of Major General Warren. The Gentleman himself whose name is Winslow Warren, is ingenious and active, and I believe would Serve his Country very well in that Capacity. if Congress Should appoint a Consul to Portugal I pray you to remember and to remind some of the Members of Congress that he is a Candidate. His Parents with whom I have lived, near five and twenty Years in intimate Friendship, as well as himself, whom I have known from his Childhood, have written to me in Order to request me, to interest my self in his Favour. and although I avoid such solicitations as much as possible, I cannot in this Case refrain, knowing as I do the uncommon Merit of his Parents and many other of his Relations, and believing as I do his own Qualifications. I know of no Competitor that he has, except it be a Foreigner, who I should think would stand no Chance with a Citizen whose Pretensions are so respectable.
     Is it not proper for Congress, to establish certain Fees for the Consulate, and a certain per Cent, for the Redemption of Captives, to be paid to the Consuls abroad. This is a Subject which requires deliberation.— There is extant a Collection of French Ordinances, concerning the Rights Powers and Duties of Consuls. and there is Something in Mortimers new Edition of the Lex Mercatoria, relative to English Consuls. The Powers given by the two nations are very different. The French can decide, disputes the English can only advise. Consequently Americans can only advise, untill Laws shall be made by Congress or the States, giving other Powers. To have our Consuls liable to be called before Courts and Juries, in all the States for their Conduct in office, would be discouraging and ruinous, unless their Duties and Rights were previously and clearly

ascertained by Law. I just mention these Hints, in hopes that the Lawyers in America may be Set to thinking upon this important subject, unless you have time to digest it yourself, in which Case there will be no Occasion for any other Head
     With great Affection your Friend / & sert
     
      John Adams
     
    